DETAILED ACTION
The following Office action concerns Patent Application Number 16/740,776.  Claims 1-18 are pending in the application.  Claims 3, 7, 10, 11, 13-15 are withdrawn from consideration as being drawn to non-elected species.
The applicant’s amendment filed December 22, 2020 has been entered.
The previous rejection of claims 1, 2, 4-6, 12, 16 and 17 under 35 USC 103 over Kim is maintained in this action and discussed below.
The previous rejection of claim 9 under 35 USC 103 over Stoltenberg is maintained in this action and discussed below.
Allowable Subject Matter
Claim 8 is allowable over the closest prior art of Kim et al (US 2007/0290175).  Kim et al does not teach or suggest that the first metal salt is stabilized with ammonia, citrate or tartrate and that the nucleation seeds comprise Cu2O.
Except for the § 112 rejection below, Claim 18 is allowable over the closest prior art of Stoltenberg et al (WO 2013-063161).  Stoltenberg et al does not teach or suggest that the nucleation seeds include a metal benzoate or a metal oxalate.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4-6, 12, 16 and 17 are rejected under 35 U.S.C. § 103(a) as being obvious over Kim et al (US 2007/0290175).   
Kim et al teaches a method of making metal nanoparticles which comprises forming nucleate particles (seeds) by reducing a nucleate precursor compound in a solvent (par. 37, 38, 79).  The nucleate precursor compound includes copper (II) salts such as copper chloride, which is a (first) metal salt (par. 33).  The nucleate particles (seeds) include copper (par. 29, 38).  The 
Regarding the order of adding the reducing agent, the Applicant would need to demonstrate advantages accruing from the claimed sequence/order for adding the components into the reaction mixture, taking into account the known master batching technique affording a convenient method of producing the core/shell metal nanoparticles of the claimed method.  Therefore, the order of mixing the components would have been obvious to a person of ordinary skill in the art.
Claim 9 is rejected under 35 U.S.C. § 103(a) as being obvious over Stoltenberg et al (WO 2013-063161).
Stoltenberg et al teaches a method of making tin nanoparticles which comprises forming insoluble seed particles in presence of a metal salt and then adding a reducing agent to reduce a tin salt to form the tin nanoparticles (shell) on the seed particles in the presence of a surfactant (par. 28, 64, 69; 
Regarding the order of adding the reducing agent, the Applicant would need to demonstrate advantages accruing from the claimed sequence/order for adding the components into the reaction mixture, taking into account the known master batching technique affording a convenient method of producing the core/shell metal nanoparticles of the claimed method.  Therefore, the order of mixing the components would have been obvious to a person of ordinary skill in the art.
The above disclosure is not sufficiently specific to anticipate the above listed claims.  However, selection of the instantly claimed salt components and the order of addition of each component would have been obvious to a person of ordinary skill in the art since Stoltenberg et al teaches a method of making metal nanoparticles including each of the recited components.
Stoltenberg et al is prior art for claim 9 because the subject matter of claim 9 is not disclosed in provisional application 61/706,722, and, therefore, the priority date for 
Response to Arguments
The applicant argues that Kim et al does not teach forming nucleate seeds in the presence of a first metal salt.  However, Kim teaches forming nucleate seeds by reducing a nucleate precursor compound in a solvent (par. 37-38).  The nucleate precursor compound includes copper salt (par. 33, 38).  Copper salt satisfies the requirement of a first metal salt.
The applicant argues that formation of nucleation seeds and metal particles must occur simultaneously according to Kim.  However, Kim teaches that the metal nanoparticles form on the surface of the nucleate particles, which requires that the nucleate seed particles exist before formation of the metal particles (par. 37 77, 80).  This order of formation is further supported by the requirement that the nucleate precursor is more reactive and more easily reduced than the metal precursor, which guarantees that the nucleate particles will form before the metal particles (par. 38).  The applicant’s contention that nucleate particles and metal particles must form simultaneously is not supported by the teaching of Kim.
The applicant argues that the method of Kim cannot produce a narrow particle size distribution.  No evidence is presented 
The applicant argues that Stoltenberg et al is not prior art for claim 9.  Claim 9 is not fully supported by the provisional application filed Sept. 27, 2012.  Therefore, claim 9 has a priority date of Sept. 16, 2013, the filing date of application 14/028,487.  Stoltenberg has a publication date of May 2, 2013, which is before Sept. 16, 2013.  Therefore, Stoltenberg is prior art for claim 9. 
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 14, 2021